Citation Nr: 1026004	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  98-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right 
arm thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 
1982 to December 1988, to include active duty for training from 
April 1982 to July 1982.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 1997 rating 
decision of the VA Regional Office in San Juan, Puerto Rico that 
granted service connection for thrombophlebitis of the right arm, 
effective from July 5, 1996.  The case is now under the 
jurisdiction of the New York, New York RO.  

The Veteran was afforded personal hearings in May 2000, and in 
June 2006 before the undersigned Veterans Law Judge sitting at 
New York, New York.  The transcripts are of record. 

This case was remanded by decisions of the Board in August 2000, 
December 2003, March 2006 and December 2007.


FINDING OF FACT

Right arm thrombophlebitis is manifested by complaints of pain 
and discomfort without objective evidence of persistent swelling, 
moderate discoloration, pigmentation and cyanosis, or persistent 
edema with or without beginning stasis pigmentation or eczema. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right arm 
thrombophlebitis are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.104, 
Diagnostic Code 7120 (1997) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with the 
service-connected right upper extremity thrombophlebitis are more 
severely disabling than reflected by the currently assigned 
disability rating and warrant a higher rating.  He maintains that 
the right arm is very weak, that writing causes discomfort, and 
that he is unable to fully utilize it due to pain.  The appellant 
avers that he is unable to engage in any type of heavy work, 
including maintenance around his house.  He contends that he has 
to be hospitalized every time he uses the hand, that he has 
difficulty in getting employment and has lost jobs because he 
cannot handle the labor requirements.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Veteran challenges the initial evaluation for right arm 
thrombophlebitis following the grant of service connection in 
January 1997.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated and proven, thereby rendering § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Here, the 
duty to notify was not satisfied prior to the award of service 
connection in January 1997.  This is because the VCAA had not 
been enacted prior to that date.  Proper notice was sent to the 
appellant in December 2001 that was supplemented by letters sent 
to him in March 2003, May 2004 and in January 2008 which provided 
the Veteran with notice pertaining to what is required for a 
higher disability evaluation.  Thus, any initial notice error or 
deficiency was cured by fully compliant notice followed by 
readjudication of the claim by the originating agency in 
supplemental statements of the case, most recently in January 
2010. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, VA's duty to 
notify in this case has been satisfied.  For these reasons, the 
Board may proceed to decide the appeal.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive VA clinical records dating back to the grant 
of service connection have been associated with the claims 
folder.  The case was remanded on a number of occasions for 
further development, to include scheduling the appellant for VA 
examinations.  He failed to report on several occasions when 
requested, but was afforded VA examinations in 1996, 2003. 2005, 
and most recently in February 2010.  The Veteran presented 
testimony on personal hearings in May 2000 and June 2006.  The 
whole of the record, including his numerous personal statements 
have been carefully considered.  Under the circumstances, the 
Board finds that no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development of 
the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (2002).  The claim is ready to be 
considered on the merits.  

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2009).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.3 (2009).

When an unlisted condition is encountered, it will be permissible 
to rate the condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous, when possible. 
38 C.F.R. § 4.20 (2009).

The veteran's service-connected thrombophlebitis of the right arm 
is currently rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7121 for post-phlebitic syndrome which provides 
criteria for the evaluation of post-phlebitic syndrome of any 
etiology.

The applicable rating criteria for diseases of the arteries and 
veins, including post-phlebitic syndrome, were amended effective 
January 12, 1998.  In this case, service connection for 
thrombophlebitis of the right upper extremity was established 
from July 5, 1996.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. See 38 U.S.C.A. § 5110(g) (West 2002).

Prior to January 12, 1998, Diagnostic Code 7121 provided that a 
10 percent rating was warranted when there was persistent 
moderate swelling which was not markedly increased on standing or 
walking.  A 30 percent rating was assigned for persistent 
swelling, increased on use after 1 or 2 hours, readily relieved 
by recumbency; moderate discoloration, pigmentation and cyanosis.  
A 60 percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned for massive board-like swelling, with severe 
and constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997).

On and subsequent to January 12, 1998, Diagnostic Code 7121 
provides for a 10 percent rating when there is intermittent edema 
of the extremity or aching and fatigue in the extremity after 
prolonged use with symptoms relieved by elevation of the 
extremity or compression hosiery.  A 20 percent rating is 
assigned when there is persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.   A 60 percent rating is 
warranted for persistent edema or subcutaneous eczema, and 
persistent ulceration.  A 100 percent rating is assigned where 
massive board-like edema is present with constant pain at rest. 
38 C.F.R. § 4.104, Diagnostic Code 7121 (2009).

Factual Background

Military training records reflect that in May 1984, the Veteran 
sustained a stretch injury of the right arm when a heavy box fell 
on it.  He developed continuing symptoms, including persistent 
pain, swelling, and discomfort upon exertion requiring 
hospitalization.  A June 1988 clinical report noted that he was 
placed on blood thinners, anti-steroidal and anti-inflammatory 
drugs.  It was reported that a venogram documented occlusion of 
the right subclavian vein with filling to the jugular vein by 
collateral.  The Veteran was admitted and placed on Heparin 
anticoagulants with improvement and underwent a right first rib 
resection for prevention of further thromboses of the subclavian 
vein.  It was noted that he would be placed on long-term Coumadin 
therapy for six months.  It was reported that after surgery, 
right arm swelling markedly decreased and that pain had almost 
resolved.  The Veteran was determined to be unfit for retention.  
Subsequent VA outpatient clinical records reflect that he 
received continuing right arm follow-up. 

A claim for service connection for right arm thrombophlebitis was 
received in July 1996.  

The Veteran was afforded a VA examination in November 1996.  
Pertinent clinical history was recited.  The appellant stated 
that in past years, he had been hospitalized at least once or 
twice for right arm thrombophlebitis and that the most recent 
admissions had been in June and October 1996 where he had been 
treated with Heparin, Coumadin and antibiotics.  The appellant 
referred to pain on the right side of the chest with a tingling 
sensation of the right arm.  It was noted that he had had 
surgical removal of two ribs in 1992 to remove compression on the 
subclavian vein as the cause of thrombophlebitis to no avail.  

Physical examination finding included mild swelling of the right 
side of the chest and right subclavian vein which was not warm or 
red.  There was a well-healed surgical scar on the right axilla 
on the rib cage and a well-healed surgical scar on the right 
wrist.  The Veteran could touch the median transverse fold with 
the tip of the thumb and all the fingers of the right hand.  He 
had full range of motion of the right wrist and normal handgrip 
muscle strength.  He had a positive Tinel and Phalen sign of the 
right hand.  There was no swelling of the right arm.  There was 
tenderness to palpation of the right subclavian vein.  Following 
examination, a diagnosis of residuals of right arm recurrent 
subclavian vein thrombophlebitis was rendered.  

By rating action dated in January 1997, service connection for 
right arm thrombophlebitis was granted and a 10 percent 
disability rating was awarded, effective from July 5, 1996.

Subsequently received was the discharge summary from VA 
hospitalization in June 1996.  The Veteran was admitted following 
complaints of right arm pain, swelling and diminished motion.  It 
was noted that he had a history of right arm thrombophlebitis 
with plus or minus seven exacerbations.  He was started on 
Heparin that was optimized on Coumadin.  There were no 
complications.  The Veteran was discharged to be followed up in 
the coagulation clinic.  An October 1996 VA discharge summary 
shows that he was hospitalized for over anticoagulation with 
chronic headaches.  The Veteran was readmitted in January 1997 
due to recurrent right subclavian vein thrombosis.  A Doppler 
study was performed and was negative.  He underwent magnetic 
resonance imaging to rule out a lesion at the right shoulder area 
and this was negative.  Electrodiagnostic studies were done to 
rule out neuropathy.  Rheumatology was consulted and Prednisone 
was recommended for pain.  Diagnoses on discharge were recurrent 
right subclavian vein thrombosis and chronic anticoagulant.  The 
Veteran was readmitted between March and April 1997 and treated 
for over anticoagulation.  

The Veteran was admitted to a VA facility in February 1998 for 
complaints of pain in the right arm since the day prior to 
admission.  Right arm Doppler, venogram and electrodiagnostic 
studies were performed that showed no thrombosis.  An MRI of the 
brachial plexus was normal.  The Veteran reported headaches.  On 
discharge, diagnoses of headaches and radiculopathy of cervical 
origin were rendered.  The venogram report associated with the 
February 1998 admission noted that the Veteran had been on 
continuing anticoagulation medication but had discontinued it in 
November 1997.  It was reported that he had been admitted because 
of an episode of right upper extremity swelling and tingling.  
Impressions following venography were filling defect involving 
only one of the two right brachia and axillary veins consistent 
with acute thrombosis, filling defect within the right subclavian 
vein and patent superior vena cava.  

The Veteran presented testimony on personal hearing in May 2000 
to the effect that he was right handed but that his writing 
ability had become very bad on account of the service-connected 
disability.  He related that he liked to work with his hands, but 
was unable to engage in many physical activities, including 
ordinary household chores, because his arm became numb, 
uncomfortable and tired, especially if he had to lift above his 
head.  It was stated that the service-connected disorder required 
at least a 20 percent disability rating because functional 
capacity had been affected to a substantial extent.  

VA outpatient records dated between 1999 and 2001 reflect that 
the Veteran received continuing follow-up and treatment for right 
upper extremity complaints, primarily the right shoulder.  It was 
noted that he continued on Coumadin.  Venograms performed during 
this time frame were unremarkable.  It was reported that he 
worked as a maintenance man but did not perform heavy or 
strenuous duties.  

The Veteran underwent VA skin disorder and circulatory 
examinations in April 2003.  On evaluation of the skin, a 
varicosity of the proximal right arm was observed.  There was no 
scarring or disfigurement or any other skin symptoms.  A 
diagnosis of history of thrombophlebitis, no skin abnormalities, 
was rendered.  

On VA circulatory examination, pertinent history was recited 
including the Veteran's report of 18 hospitalizations for deep 
vein thrombosis of the right subclavian vein.  He was noted that 
he had self-discontinued Coumadin in October 2001.  The Veteran 
complained of right shoulder pain with range of motion, and 
constant right axillary discomfort, but no right upper extremity 
pain.  It was recorded that he had no further tingling sensation 
in the right upper extremity.  Surgical history included carpal 
tunnel syndrome and first and second right rib resections for 
decompression of the subclavian vein.  On examination, the 
circumference of the right upper extremity was equal to the left.  
There was no skin color change.  There was no edema of any 
extremity.  

A VA clinical record dated in April 2005 was received in which it 
was reported that the Veteran was seen and examined in the 
emergency room on that date and that was administered morphine.  
The physician stated that they did not find any evidence of 
recurrent clot in the veins of the appellant's arm or chest and 
did not feel that he had had an embolism to the lungs.  The 
appellant was advised to take Motrin as needed for discomfort.

A VA neurological examination was conducted in May 2005.  It was 
noted that the appellant had had carpal tunnel surgery in 1985 
and that his last hospitalization for recurrent thrombosis had 
been five years before.  On physical examination, the Veteran was 
found to have 5-/5-grasp strength in the right hand, otherwise 
5/5.  Touch and pinprick sensation was normal.  There was no 
atrophy.  Deep tendon reflexes were 2+ bilaterally.  There was no 
upper extremity swelling and coloration was normal.  In the 
diagnosis, the examiner related that the Veteran had "POORLY 
EXPLAINED RIGHT UPPER EXTREMITY PAIN SECONDARY TO HISTORY 
OF/POSSIBLY SECONDARY TO SUBCLARIAN[sic] VAIN[sic] THORACIC 
SURGERY IN 1985 - THROMBOPHLEBITIS.  THE SURGERY DECREASED GRASP 
IN THE RIGHT HAND IN ASSOCIATION WITH AN OTHERWISE NORMAL EXAM, 
IS SECONDARY TO AN OLD MEDIAN NERVE NEUROPATHY (S/P CARPAL TUNNEL 
SYNDROME WITH RELEASE IN 1985).  HOWEVER, THE ABOVE PROBLEM IS 
NOT RELATED TO HIS HISTORY OF RIGHT UPPER EXTREMITY PHLEBITIS."  

The Veteran presented testimony on personal hearing in June 2006 
that when he tried to work his arms became numb and would tingle 
if he lifted it up too high  He said that his writing ability had 
gotten so bad that he did not write anymore.  He related that he 
had had to change to lighter duties in the shelter where he lived 
because the right arm became uncomfortable and tired.  The 
appellant stated that his symptoms became worse with any 
repetitive movement.  

The Veteran was most recently examined for VA compensation and 
pension purposes in February 2010.  Examination disclosed no 
edema, stasis pigmentation or ulceration.  One mildly visible 
horizontal vein was observed on the right side of the thorax over 
the upper part of the right pectoral muscle.  Right hand grasp 
strength was 5/5.  Touch and pinprick sensation was normal and 
there was no neurological deficit.  The Veteran had full upper 
extremity range of motion.  There was no upper extremity 
swelling.  Upper extremity coloration was normal.  Real-time 
sonography of the right subclavian, right axillary vein, and 
right brachial and basilica vein were obtained of the transverse 
and sagittal planes using power Doppler and a normal flow was 
identified.  Normal augmentation and compressibility were seen.  
The impression was negative study of the right upper extremity.  
Following examination, a diagnosis of status post right 
subclavian vein thrombosis - no residuals, was rendered.  It was 
found that exercise and exertion were not precluded by the 
condition and that it had no significant effects on occupation.  

Legal Analysis

After a careful review of the record, the Board finds that the 
preponderance of the evidence of record is against a higher 
rating for thrombophlebitis of the right arm.  

In order to receive a higher rating under Diagnostic Code 7121 
under both the former and current rating criteria, the evidence 
must show persistent swelling, readily relieved by recumbency, 
moderate discoloration, pigmentation and cyanosis, or persistent 
edema, incompletely relieved by elevation of the extremity, with 
or without beginning stasis pigmentation or eczema.  The record 
reflects that although the Veteran is shown to have sought 
continuing treatment for symptoms associated with the right upper 
extremity over the years, the evidence establishes that he has 
not had persistent swelling or edema as required by Diagnostic 
Code 7121.  He was shown to have been admitted on occasions in 
1996 for treatment of right arm thrombophlebitis subsequent to 
which he was placed on long-term anticoagulant therapy.  He was 
almost admitted in 1997 primarily for over anticoagulation.  The 
evidence subsequently shows, however, that other than a single 
episode of some swelling of the arm after engaging in some type 
of working at home in 1998, the record does not confirm any 
persistent swelling or edema on multiple VA examinations or 
hospitalizations.  No abnormal changes of the skin have been 
observed or noted throughout the long appeal period.  No untoward 
right upper extremity dysfunction has been noted.  It was 
reported that he discontinued anticoagulants in 2001, and there 
is no indication of recurrent clotting.  Venograms and Doppler 
studies have been consistently normal.  On most recent VA 
examination in February 2010, no edema, swelling or discoloration 
of the right arm was observed, and right hand strength and right 
upper extremity range of motion were determined to be normal.  
Diagnostic study was normal.  The Board thus finds that as the 
evidence established that he does not have any persistent 
swelling or edema, as well as no other objectively identified 
residuals attributable to thrombophlebitis of the right arm, a 
higher disability rating for this condition is warranted during 
the appeal period.

The Board acknowledges that a layperson is competent to describe 
what comes to him or her through the senses. See Layno v. Brown, 
6 Vet. App. 465 (1994).  In this regard, the Veteran can assert 
that the symptoms associated with his right arm are worse.  The 
Federal Circuit has held that lay assertion is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  However, the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent 
that the appellant asserts that his service-connected right arm 
disorder is more severely disabling, the Board points out that 
the findings on the multiple VA medical examinations dating from 
1996 do not establish that he has more severe disability in this 
regard.  The Board has specifically considered his contentions of 
numbness, pain, tingling and functional loss owing to 
thrombophlebitis.  Even accepting his statements as true and 
correct, this would not warrant a higher rating for reasons 
stated above.  The Board would also point out that the Veteran 
has other right arm disorders, including a history of carpal 
tunnel syndrome for which surgery was performed, as well as a 
right shoulder disorder for which he has sought continuing 
treatment, one or both of which may be implicated in his 
continuing complaints of right upper extremity symptoms as 
suggested on VA neurological examination in 2005.  Neither is 
service connected.  Moreover, as concluded on VA examination in 
2010, the Veteran was determined to have full strength and 
function of the right hand and right upper extremity with no 
residuals from thrombophlebitis.  The Board thus concludes that 
the medical findings on examination are of greater probative 
value, and demonstrate that a higher evaluation is not warranted.  
To the extent that the Veteran testified or implied that he has 
functional loss and persistent swelling, his statements are less 
probative and less credible than the results of the repeated 
evaluations.  In view of such, the Board finds that the currently 
assigned disability evaluation of 10 percent is appropriate for 
residuals of right arm thrombophlebitis.


When a claimant is awarded compensation and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods in accordance with the facts found. See 
Fenderson v. West, 12 Vet. App. 119 (1999) (noting that staged 
ratings may be assigned at the time an initial disability rating 
is assigned).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court of Appeals for Veterans Claims extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  In the instant case, the Board finds that 
there is no demonstrable clinical or credible subjective evidence 
during the appeal period showing any significant change to 
support a higher evaluation for the service-connected right arm 
thrombophlebitis.  The Board thus finds that a uniform rating is 
appropriate.

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration of the claim under 38 
C.F.R. § 3.321(b) (1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry. See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. 
Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The Board 
finds, however, that the current 10 percent rating for residuals 
of right arm thrombophlebitis adequately contemplates the 
Veteran's disability picture for the period under consideration.  
No untoward symptoms are indicated during that period.  The 
schedular criteria reasonably describe the appellant's disability 
level and symptomatology.  As such, the assigned schedular 
evaluation is adequate and no referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
is necessary to determine whether an extraschedular rating is 
warranted. See 38 C.F.R. § 3.321); Thun; Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine does not apply.  The claim for an 
initial or staged rating in excess of 10 percent for right arm 
thrombophlebitis is denied. See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

An evaluation in excess of 10 percent for right arm 
thrombophlebitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


